Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 10, 12, 14, 16-18, 21, 25, 41 and 43-44 are rejected under 35 U.S.C. 103 as being unpatentable over Chan et al. (2018/0312966, from hereinafter “Chan”), and further in view of Lehn et al. (2020/0283894, from hereinafter “Lehn”).
Re Claim 1, Chan discloses, a method for depositing a molybdenum metal film over a dielectric surface of a substrate by a cyclical deposition process, the method comprising:
providing a substrate (substrate) comprising a dielectric surface into a reaction chamber (processing chamber) [006]-[0007] and [0016]; 
depositing a nucleation film (nucleation layer) comprising a molybdenum compound material (MoF6 or MoClx) [0028] directly on the dielectric surface; and
depositing a molybdenum metal (metal layer) film directly on the nucleation film [0033]-[0034] and, wherein depositing the molybdenum metal film comprises:
contacting the substrate with a first vapor phase reactant comprising a molybdenum halide precursor (MoF6 or MoClx) [0033]-[0034]; and


Chan fails to disclose:
wherein the molybdenum metal film has a r.m.s. surface roughness (Ra) of less than 5
percent of the total thickness of the molybdenum metal film.
	However, Lehn discloses in Fig. 58a:
wherein the molybdenum metal film has a r.m.s. surface roughness (Ra) of less than 5
percent of the total thickness of the molybdenum metal film [0289].
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

Re Claim 10, Chan discloses, wherein depositing the nucleation film further comprises heating the substrate to a substrate temperature of less than 600 °C [0030].

Re Claim 12, Chan discloses, wherein depositing the nucleation film further comprises performing at least one unit cycle of a cyclical deposition process, wherein a unit cycle comprises:
contacting the substrate with a first vapor phase reactant comprising a molybdenum precursor (MoF6 or MoClx) [0028]; and
contacting the substrate with a second vapor phase reactant comprising at least one of a nitrogen precursor, an oxygen precursor, or a carbon precursor [0028].


Re Claim 14, Chan discloses, wherein depositing the molybdenum metal film further comprises heating the substrate to substrate temperature of between 400 °C and 700 °C [0035].

Re Claim 16, Chan fails to disclose, wherein the molybdenum halide comprising a molybdenum chalcogenide halide.
However, it would have been obvious to one of ordinary skill in the art at the time the invention was made, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.

Re Claim 17, Chan fails to disclose, wherein the molybdenum chalcogenide halide comprises a molybdenum oxyhalide selected from the group comprising: a molybdenum oxychloride, a molybdenum oxyiodide, or a molybdenum oxybromide.
However, it would have been obvious to one of ordinary skill in the art at the time the invention was made, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.

Re Claim 18, Chan fails to disclose, wherein the molybdenum oxychloride comprises molybdenum (IV) dichloride dioxide (MoO2CI2).
However, it would have been obvious to one of ordinary skill in the art at the time the invention was made, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416
Re Claim 21, Chan fails to specifically disclose, wherein the molybdenum metal film is a crystalline film.
However, ALD generally produces crystalline thin films. In addition, ALD is a well-known and conventional technique in the art to deposit films.

Re Claim 25, Chan fails to disclose, wherein the dielectric surface comprises a gap feature and the molybdenum metal film fills the gap feature without the formation of a seam.
However, the claim would have been obvious to one of ordinary skill in the art at the time the invention was made because a particular known technique, i.e. forming a trench and filling the trench uniformly without a seam, was recognized as part of the ordinary capabilities of one skilled in the art, and “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp.” KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).  See also, Pfizer Inc. v. Apotex Inc., 82 USPQ2d 1852 (Fed. Cir. 2007).

Re Claim 41, Chan discloses, wherein depositing the nucleation film comprises: 
contacting the substrate with a first vapor phase reactant (MoF6 or MoClx); and 
contacting the substrate with a second vapor phase reactant comprising a reducing agent precursor (H2) [0028].

Re Claim 43, Chan fails to disclose, wherein the first vapor phase reactant is selected from the group consisting of a molybdenum chalcogenide halide and a molybdenum oxyhalide.
However, it would have been obvious to one of ordinary skill in the art at the time the invention was made, since it has been held to be within the general skill of a worker in the art to select a known 

Re Claim 44, Chan discloses, wherein the nucleation film is a discontinuous film.


Claims 5, 9 and 42 are rejected under 35 U.S.C. 103 as being unpatentable over Chan in view of Lehn, and further in view of Chen et al. (2017/0175290, from hereinafter “Chen”).
Re Claim 5, Chan fails to specifically disclose a molybdenum binary compound material.
However, Chen discloses:
wherein the molybdenum binary compound material comprises at least one of a molybdenum nitride, a molybdenum carbide, or a molybdenum oxide [0028].

Re Claim 9, Chan fails to disclose wherein the molybdenum binary compound material comprises at least one of a molybdenum nitride, a molybdenum carbide, or a molybdenum oxide.
However, Chen discloses:
 	wherein the molybdenum binary compound material comprises at least one of a molybdenum nitride, a molybdenum carbide, or a molybdenum oxide [0028].

Re Claim 42, Chan fails to disclose, wherein the first vapor phase reactant is selected from the group consisting of a molybdenum nitride precursor, a molybdenum carbide precursor, a molybdenum oxide precursor, and a molybdenum silicide precursor.



wherein first vapor phase reactant is selected from the group consisting of a molybdenum nitride precursor, a molybdenum carbide precursor, a molybdenum oxide precursor, and a molybdenum silicide precursor [0028].


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

/MARVIN PAYEN/Primary Examiner, Art Unit 2816